NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      DAVID ALAN KONIE, Appellant.

                             No. 1 CA-CR 19-0185
                               FILED 2-4-2020


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201801048
                 The Honorable Tina R. Ainley, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Zickerman Law Office, Flagstaff
By Adam Zickerman
Counsel for Appellant
                             STATE v. KONIE
                            Decision of the Court



                       MEMORANDUM DECISION

Judge David B. Gass delivered the decision of the Court, in which Presiding
Judge Randall M. Howe and Judge David D. Weinzweig joined.


G A S S, Judge:

¶1             This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for David
Alan Konie has advised this court he found no arguable questions of law
and asks this court to search the record for fundamental error. Konie was
convicted of aggravated assault, a class 3 dangerous felony and domestic
violence offense. Konie was given an opportunity to file a supplemental
brief in propria persona; he has not done so. After reviewing the record, this
court affirms Konie’s conviction and the resulting sentence.

               FACTUAL AND PROCEDURAL HISTORY

¶2             This court views “the facts in the light most favorable to
sustaining the jury’s verdict and resolve[s] all inferences against” Konie.
State v. Gurrola, 219 Ariz. 438, 439, ¶ 2 n.1 (App. 2008). Konie shot his wife
with a single-action, cap-and-ball, .44 revolver (the revolver). As a single-
action revolver, Konie had to pull the hammer back for it to fire. As a cap-
and-ball revolver, Konie had to load it much like a musket, using a primer
cap, black powder, and a lead ball. The revolver had six chambers. Five
were loaded when Konie shot his wife. Konie only fired once.

¶3           Konie and his wife were at home. They were arguing over her
medication. Konie was about three feet from his wife when he fired the
revolver. The ball struck his wife in her left shoulder and exited on the
opposite side. The ball did not hit or break any bone. The ball then passed
through a mattress, a wooden bed frame, and the floor.

¶4            Konie’s wife called 911. Konie and his wife both spoke with
the 911 operator and other emergency medical responders during the call.
Both acknowledged Konie shot his wife. Konie’s wife was taken to the
hospital and survived the shooting.

¶5           The police arrested Konie at the scene. The police gave Konie
his Miranda rights, which he understood and waived. See Miranda v.
Arizona, 384 U.S. 436 (1966). Konie acknowledged shooting his wife but


                                       2
                            STATE v. KONIE
                           Decision of the Court

denied trying to kill her or even intending to shoot her. He said he retrieved
the revolver and pointed it at her to threaten her because he was afraid of
her at that moment. Konie could not explain why the hammer was pulled
back. He said he did not mean to pull the trigger.

¶6            The state charged Konie with three counts. Count one was for
attempt to commit second degree murder, a class 2 dangerous felony. See
A.R.S. §§ 13-1001, 13-1101, 13-1104(A), 13-301, 13-302, 13-304, 13-701, 13-
702, and 13-801. Count two was for aggravated assault, a class 3 dangerous
felony and domestic violence offense. A.R.S. §§ 13-1203, 13-1204(A), 13-
3105, 13-701, 13-702, and 13-801. Count three was for assault, a class 1
misdemeanor and domestic violence offense. A.R.S. §§ 13-105, 13-704, and
13-3601.

¶7            At trial, Konie’s wife testified, as did an Arizona Department
of Public Safety trooper and two Yavapai County Sheriff’s deputies. Konie
also called an expert witness. The superior court admitted more than sixty
exhibits, including photographs of the scene, Konie, his wife, and the
revolver. The superior court also admitted recordings and transcripts of the
911 call and Konie’s interview with the Yavapai County Sheriff’s deputies.

¶8            The jury acquitted Konie of attempt to commit second degree
murder and found him guilty of aggravated assault. The jury also found
the aggravated assault was a dangerous offense and a domestic violence
offense. The superior court acquitted Konie of misdemeanor assault. The
superior court sentenced Konie to the shortest sentence available for the
offense, a mitigated term of 5 years in prison with 263 days of presentence
incarceration credit. Konie timely appealed.

¶9          This court has jurisdiction pursuant to Article 6, Section 9, of
the Arizona Constitution, and A.R.S. §§ 12-120.21(A)(1), 13-4031, and 13-
4033(A)(1).

                                ANALYSIS

¶10            This court reviews Konie’s conviction and sentence for
fundamental error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).
The record shows Konie received a fair trial. He was represented by counsel
at all stages of the proceedings against him. He was present at all critical
stages. The superior court held appropriate pretrial hearings. Konie did not
request a voluntariness hearing. The evidence established the admissibility
of his statements to the emergency medical responders, the Arizona
Department of Public Safety trooper, and the two Yavapai County Sheriff’s
deputies.


                                      3
                            STATE v. KONIE
                           Decision of the Court

¶11           The state presented both direct and circumstantial evidence
sufficient to allow the jury to convict Konie. The jury was properly
comprised of twelve members. The superior court properly instructed the
jury on the elements of the charges, the state’s burden of proof, and the
necessity of a unanimous verdict. The jury returned a unanimous verdict,
which was confirmed by juror polling. The superior court received and
considered a presentence report, addressed its contents during the
sentencing hearing, and imposed a lawful sentence for the crime of which
Konie was convicted.

                              CONCLUSION

¶12           This court has reviewed the entire record for an arguable
issue and found none. Konie’s conviction and resulting sentence, therefore,
are affirmed. See Leon, 104 Ariz. at 300.

¶13           Appellate defense counsel’s obligations pertaining to Konie’s
representation in this appeal have ended. Unless, upon review, defense
counsel finds “an issue appropriate for submission” to the Arizona
Supreme Court by petition for review, defense counsel need only inform
Konie of the outcome of this appeal and his future options. See State v.
Shattuck, 140 Ariz. 582, 584-85 (1984). On the court’s own motion, Konie has
thirty days from the date of this decision to proceed, if he wishes, with a
motion for reconsideration in propria persona. Konie has thirty days from the
date of this decision to proceed, if he wishes, with a petition for review in
propria persona.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4